Name: Commission Regulation (EEC) No 323/93 of 12 February 1993 authorizing certain Member States to derogate from the minimum fat content of drinking milk
 Type: Regulation
 Subject Matter: marketing;  Europe;  processed agricultural produce
 Date Published: nan

 No L 37/24 Official Journal of the European Communities 13. 2. 93 COMMISSION REGULATION (EEC) No 323/93 of 12 February 1993 authorizing certain Member States to derogate from the minimum fat content of drinking milk whole milk the meaning of Article 3 of Regulation (EEC) No 1411 /71 . Milk produced in Italy whose natural fat content does not reach 3,50 % may be sold as standardized whole milk within the meaning of Article 3 of Regulation (EEC) No 1411 /71 . 2. The Member States referred to in paragraph 1 shall ensure that the milk subject to this derogation is not subjected to any skimming. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1411 /71 of 29 June 1971 laying down additional rules on the common market organization in milk arid milk products for drinking milk ('), as last amended by Regulation (EEC) No 2138/92 (2), and in particular Article 6 (3) thereof, Whereas Regulation (EEC) No 1411 /71 lays down a minimum fat content of 3,50 % for whole milk intended to be delivered to consumers ; whereas pursuant to Article 6 (3) of that Regulation, derogations may, however, be granted for areas in which the natural fat content of the milk produced does not reach 3,50 % ; whereas Italy and Ireland have requested that this provision be applied to all their regions ; whereas, in view of the supporting evidence submitted by these Member States, they should be granted this derogation of their traditional whole milk formula ; whereas application of this measure should be monitored closely, so as to permit better assessment of whether it is advisable to extend it after an initial period of six months ; ¢ Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its Chairman, They shall inform the Commission of the measures taken for this purpose and of the quantities of whole milk sold whose fat content does not reach 3,50 % . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . Milk produced in Ireland whose natural fat content does not reach 3,50 % may be sold as non-standardized It shall apply from 1 January 1993 to 30 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1993 . For the Commission RenÃ © STEICHEN Member of the Commission (') OJ No L 148 , 3 . 7. 1971 , p. 4. (2) OJ No L 214, 30. 7. 1992, p. 6 .